          Case 6:20-cv-01444-MK          Document 8    Filed 09/03/20     Page 1 of 2




Nicholas J. Henderson, Esq. (OSB #074027)
E-Mail: nhenderson@portlaw.com
Motschenbacher & Blattner, LLP
117 SW Taylor Street, Suite 300
Portland, OR 97204-3211
Telephone: 503-417-0508
Fax: 503-417-0501
Local Counsel for Defendant Trans Union, LLC

                            UNITED STATES DISTRICT COURT

                                      DISTRICT OF OREGON

 WILLIAM ARTHUR WARNER,                                           CASE NO. 6:20-cv-01444-MK
          Plaintiff,

        vs.                                                   TRANS UNION LLC’S RULE 7.1
                                                                CORPORATE DISCLOSURE
 EQUIFAX INFORMATION SERVICES,                                              STATEMENT
 LLC; TRANSUNION, LLC; WILMINGTON
 TRUST, NATIONAL ASSOCIATION f/k/a
 M&T BANK, NATIONAL ASSOCIATION;
 and DOES 1 through 100, inclusive;
             Defendants.

       Defendant Trans Union LLC, by counsel, pursuant to Rule 7.1 of the Federal Rules of

Civil Procedure, states as follows:

       Trans Union LLC is a wholly owned subsidiary of TransUnion Intermediate Holdings, Inc.

TransUnion Intermediate Holdings, Inc. is wholly owned by TransUnion. TransUnion is a

publicly traded entity with the ticker symbol TRU. Investment funds affiliated with T. Rowe Price

Group, Inc., a publicly-traded entity with the ticker symbol TROW, own more than 10 percent of

TransUnion’s stock.

                                              Respectfully submitted,

                                              MOTSCHENBACHER & BLATTNER LLP

                                              /s/ Nicholas J. Henderson
                                              Nicholas J. Henderson, Esq. OSB #074027
                                              Telephone: 503-417-0508
                                              Counsel for Defendant Trans Union, LLC


Page 1 – TRANS UNION, LLC’S RULE 7.1 CORPORATE DISCLOSURE STATEMENT
          Case 6:20-cv-01444-MK          Document 8       Filed 09/03/20     Page 2 of 2




                                 CERTIFICATE OF SERVICE

        The undersigned hereby certifies that a copy of the foregoing has been filed electronically

on the 3rd day of September, 2020. Notice of this filing will be sent to the following parties by

operation of the Court’s electronic filing system. Parties may access this filing through the Court’s

electronic filing.

 Kyle W. Schumacher, Esq.
 kschumacher@perryshields.com

        The undersigned further certifies that a true copy of the foregoing was served on the

following parties via First Class, U.S. Mail, postage prepaid, on the _______ day of September,

2020, properly addressed as follows:




                                                      /s/ Nicholas J. Henderson
                                                      Nicholas J. Henderson, Esq.
                                                      OSB #074027
                                                      Telephone: 503-417-0508
                                                      Counsel for Defendant Trans Union, LLC




Page 2 – TRANS UNION, LLC’S RULE 7.1 CORPORATE DISCLOSURE STATEMENT
